Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter

Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 2, 10 and 18,  Harada (Pat. 4970442) disclose transceiver circuitry for communicating over a link during a data transfer mode of operation (Fig. 7, Col. 4, lines 1-20, where a clock rate-varying section 30 for supplying the line memory 20 with rate data (i.e., data on write and read rates)); and
      timing control circuitry to generate a first timing signal of a first frequency (Fig. 7, # 30(clock rate varying), Col. 4, lines 1 -20) for use by the transceiver circuitry during the data transfer mode of operation (Fig. 7, Col. 4, lines 1 -20), and
      generate a second timing signal of a second frequency less than the first frequency for use by the transceiver circuitry (Fig. 7, Col. 4, lines 1 -20).

Takahashi (Pat. 5247164) disclose: Col. 4, lines 6-25, where operate the IC card at the substantially lowered clock frequency during the command waiting state to thereby lower the consumption of power, and at the frequency near the rated clock frequency during the execution of a particular process to thereby suppress the lowering of the processing speed.

Federkins (Pat.5959982) disclose: Abstract, where same IC engine at the remote stations is operated at the higher frequency and clock halts used to provide the same time slice duration of the base station and to space the transmit and receive portions of the time slice properly to accommodate propagation delay.

 Nedovic (US Pub.20100241918) disclose an integrated circuit (1C) chip, comprising:
       transceiver circuitry for communicating over a link during a data transfer mode of operation (Fig. 1, #102 and # 104, para [0015]); and
timing control circuitry to generate a first timing signal of a first frequency (para [0016]), 
     generate a second timing signal of a second frequency less than the first frequency for use by the transceiver circuitry (para[0017], where a phase difference between input data bit stream d.sub.in2 and clock signal Clk2, phase and frequency detector 110 may generate a phase correction signal to adjust the phase of clock signal Clk2 ...an up signal ("UP2") or a down signal ("DN2") where an UP2 signal is used to increase the current I.sub.CP to thereby increase the phase and frequency of clock signal Clk2 (and Clkl) and a DN2 signal is used to decrease the current I.sub.CP to thereby decrease the phase and frequency of clock signal Clk2 (and Clkl), e.g., the signal UP2 signal used to decrease the frequency of clock signal).

The prior art of record does not teach or render obvious:
  “generate a second timing signal of a second frequency …during a transient period resulting from a transition between the data transfer mode of operation and a second mode of operation.”

Claims 10 and 18 comprising the similar limitations, as the claim 2.
Claims 3-9, 11-17 and 19-21 are allowed due to their dependency on claims 2, 10 and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857